Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/490,297 SUPPORTING STRUCTURE HAVING INTEGRATED TURRET FOR A MOBILE CONCRETE PUMP AND MOBILE CONCRETE PUMP filed on 8/30/2019.  Claims 1-9 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a supporting structure (10) for a mobile concrete pump for the connection of a distributor boom having two support leg boxes which cross one another diagonally, and a boom pedestal which is fastened to the support leg boxes and which has a turret which has an opening which, at one end thereof, is at least partially surrounded by a mount for a rotary bearing for the pivoting of the distributor boom of the concrete pump relative to the turret, characterized in that wherein in each case one part of the wall arrangement of the turret is formed by a side wall of the support leg boxes which cross one another, wherein the side walls of the support leg boxes are, in a first region in which they form a part of the wall arrangement of the turret, free from joining points such that loads introduced via the turret directly into the side walls are distributed beyond the first region without shear loading of a joining point in the side walls.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/16/22